IN THE SUPREME COURT OF THE STATE OF DELAWARE

MISSY LOWELL1,                               §
                                             §       No. 262, 2020
         Petitioner Below,                   §
         Appellant,                          §
                                             §       Court Below−Family Court
         v.                                  §       of the State of Delaware
                                             §
BRENDA CLINE,                                §       File No.     CN19-04414
                                             §       Petition No. 20-10564
         Respondent Below,                   §
         Appellee.                           §

                               Submitted: February 24, 2021
                               Decided:   March 1, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

                                            ORDER

         This 1st day of March, 2021, after careful consideration of the parties’ briefs

and the record on appeal, and following oral argument, we find it evident that the

judgment of the Family Court should be affirmed on the basis of and for the reasons

stated in its letter decision and order dated July 14, 2020.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court is AFFIRMED.

                                                     BY THE COURT:

                                                     /s/ Collins J. Seitz, Jr.
                                                           Chief Justice

1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).